United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF THE NAVY, PAC
FLEET/SHIPYARDS, Pearl Harbor, HI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-912
Issued: November 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 25, 2009 appellant filed a timely appeal from a November 19, 2008 decision
of the Office of Workers’ Compensation Programs, which denied modification of the May 14,
2008 decision that denied his schedule award claim. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant satisfied his burden of proof to establish that he sustained
a ratable hearing loss entitling him to a schedule award.
FACTUAL HISTORY
On December 14, 2007 appellant, a 29-year-old painting worker, filed an occupational
disease claim (Form CA-2) for bilateral hearing loss. He attributed his condition to noise
exposure produced by equipment and machinery at work. Appellant first became aware of his

hearing loss on June 6, 2007 and realized it was caused by his federal employment on
June 28, 2007.
Appellant submitted information concerning his employment history and audiograms
conducted between June 17, 2003 and November 11, 2007.
On December 10, 2007 appellant filed a schedule award claim (Form CA-7).
The Office referred appellant, together with a statement of accepted facts to
Dr. Meredith Pang, a Board-certified otolaryngologist, for a second opinion evaluation.
By report dated March 20, 2008, Dr. Pang reported findings on examination and
diagnosed appellant with bilateral sensorineural hearing loss. An audiogram conducted on
March 20, 2008 revealed “initially elevated and inconsistent right threshold hearing results” and
that “repeated testing improved the accuracy [of the results.]” The March 20, 2008 audiogram
reflected testing at 500, 1,000, 2,000 and 3,000 cycles per second levels and showed the
following decibel losses: 25, 20, 15 and 35 in the right ear and 25, 20, 15 and 20 in the left ear.
Dr. Pang opined that employment-related noise exposure aggravated appellant’s hearing loss and
that his hearing loss, though present, was not ratable.
By decision dated April 4, 2008, the Office accepted appellant’s claim for bilateral
hearing loss. It referred Dr. Pang’s report to the Office medical adviser to determine the
percentage of permanent employment-related hearing loss.
By report dated April 29, 2008, the Office medical adviser reported that, based on the
calculations specified by the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) and the March 20, 2008 audiogram revealed that
appellant had a zero percent binaural hearing loss and, therefore, his hearing loss was not ratable.
By decision dated May 14, 2008, the Office denied appellant’s schedule award claim
because the evidence of record established that his hearing loss was not ratable.
On June 20, 2008 appellant requested reconsideration.
Appellant submitted a personal note dated June 3, 2008.
Appellant submitted a copy of the Office medical adviser’s April 29, 2008 report as well
as a copy of an audiogram conducted on November 1, 2007. He also submitted results from a
May 19, 2008 audiogram conducted by the employing establishment. The audiogram reflected
testing at 500, 1,000, 2,000 and 3,000 cycles per second levels and showed the following decibel
losses: 40, 50, 45 and 70 in the right ear and 50, 55, 50 and 45 in the left ear.
The Office referred the May 19, 2008 audiogram, together with a list of questions, to the
Office medical adviser.
By report dated October 24, 2008, the Office medical adviser opined that appellant’s
hearing loss was aggravated by his federal employment and diagnosed him with bilateral high
frequency neurosensory hearing loss. He noted that the May 19, 2008 audiogram revealed flat

2

moderate loss but, because it lacked speech testing and bone conduction scores, he concluded
that this audiogram was incomplete. The Office medical adviser selected the results of the
March 20, 2008 audiogram over the May 19, 2008 audiogram because of “the history of
inconsistent responses and lack of a complete audiogram on May 19, 2008.”
By decision dated November 19, 2008, the Office denied modification of its May 14,
2008 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use of schedule members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.3
In order to establish an employment-related hearing loss, the Board requires that the
employee undergo both audiometric and otologic examination, that the audiometric testing
precede the otologic examination; that the audiometric testing be performed by an appropriately
certified audiologist, that the otologic examination be performed by an otolaryngologist certified
or eligible for certification by the American Academy of Otolaryngology, that the audiometric
and otologic examination be performed by different individuals as a method of evaluating the
reliability of the findings, that all audiological equipment authorized for testing meet the
calibration protocol contained in the accreditation manual of the American Speech and Hearing
Association, that the audiometric test results included both bone conduction and pure-tone air
conduction thresholds, speech reception thresholds and monaural discrimination scores and that
the otolaryngologist report must include: date and hour of examination, date and hour of the
employee’s last exposure to loud noise, a rationalized medical opinion regarding the relation of
the hearing loss to the employment-related noise exposure and a statement of the reliability of
the tests.4
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second,
the losses at each frequency are added up and averaged.6 Then, the fence of 25 decibels is
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (2002).

3

Id.

4

Raymond H. VanNett, 44 ECAB 480, 482-83 (1993). See also Federal (FECA) Procedure Manual, Part 3 -Medical, Requirements for Medical Reports, Chapter 3.600.8 (a) September 1995.
5

A.M.A., Guides 250 (5th ed. 2001).

6

Id.

3

deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions.7 The remaining
amount is multiplied by 1.5 to arrive at the percentage of monaural loss.8 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six, to arrive at the
amount of the binaural loss.9 The Board has concurred in the Office’s adoption of this standard
for evaluating hearing loss.
ANALYSIS
The Office accepted that appellant sustained bilateral hearing loss caused by his federal
employment. The issue to resolve is whether his hearing loss is ratable such that he is entitled to
a schedule award. This is a medical issue which can only be proven by probative rationalized
medical evidence. Appellant has not submitted such evidence and, therefore, the Office properly
denied his schedule award claim.
On March 20, 2008 Dr. Pang provided narrative and audiometric reports meeting all the
criteria set by the Office. He opined that the employment-related noise exposure aggravated
appellant’s hearing loss and that his hearing loss, though present, was not ratable. The
audiometric report reflected testing at 500, 1,000, 2,000 and 3,000 cycles per second levels and
showed the following decibel losses: 25, 20, 15 and 35 in the right ear and 25, 20, 15 and 20 in
the left ear.
Using Dr. Pang’s audiometric report, the Office medical adviser found that appellant’s
hearing loss was not ratable. He applied the Office’s formula to average appellant’s hearing loss
at 500, 1,000, 2,000 and 3,000 cycles per second. In the right ear, Dr. Pang added 25, 20, 15 and
35 and divided by 4, resulting in an average hearing loss of 23.75 decibels. The Office medical
adviser then subtracted the 25 decibel fence and multiplied by 1.5, resulting in a zero percent loss
in the right ear. For the left ear, adding 25, 20, 15 and 20 produced a sum of 80 which, divided
by 4, resulted in an average hearing loss of 20 decibels. After subtracting the 25 decibel fence
and multiplying by 1.5, the Office medical adviser found a zero percent hearing loss in the left
ear. He concluded that appellant’s hearing loss was not ratable. The Board finds that the Office
medical adviser properly applied the Office’s protocols to the March 20, 2008 audiogram.
Therefore, appellant’s hearing loss is not compensable for schedule award purposes.
After the Office denied appellant’s claim, he submitted November 1, 2007 and May 19,
2008 audiometric reports. Although these reports demonstrated varying degrees of hearing loss
they are insufficient to satisfy his burden of proof as they do not comply with the requirements
set forth by the Office. For example, these reports lack speech testing and bone conduction
scores and were not prepared or certified as accurate by a “physician” as defined by the Act.10 It
7

Id.

8

Id.

9

Id.

10

Robert E. Cullison, 55 ECAB 570 (2004); Joshua A. Holmes, 42 ECAB 231 (1990).

4

is appellant’s burden to submit a properly certified audiogram to the Office.11 The Office is not
required to rely on this evidence in determining the degree of appellant’s hearing loss because it
does not constitute competent medical evidence and is insufficient to satisfy his burden of proof.
The Board finds that appellant is not entitled to a schedule award because he did not
satisfy his burden of proof to establish that he sustained a ratable hearing loss in either ear.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a ratable hearing loss entitling him to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 19, 2008 is affirmed.
Issued: November 3, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

Id.

5

